UNITEDSTATESDISTRICTCOURT
SOUTHERNDISTRICT OF NEW YORK

CITY OFALMATY. KAZAKHSTAN and
BTABANK,JSC,
                                           CaseNo. 19-civ-02645
                        Plaintiffs

              against

FELIX SATER.DANIEL RIDLOFF.BAYROCK
GROUPINC., GLOBAL HABITAT SOLUTIONS
INC., RRMl-DR LLC, FERjtA.RIHOLDINGS
LLC, andMEM ENERGY PARTNERSLLC,

                        Defendants




 MEMORANDUM OF LAW OF DEFENDANTS FELIX CATER, DANIEL RIDLOFF:
 BAYROCK GROUP INC.. GLOBAL HABITAT SOLUTIONS,INC. AND RRMl-DR
   LLC IN SUPPORTOF MOTION TO DISMISSTHE AMENDEDCOMPLAINT




                                     TODD&LEVI,LLP
                                     JilILevi
                                     David Rosenberg
                                     444 Madison Avenue, Suite 1202
                                     New York. New York ] 0022
                                     Tel: (212) 308-7400

                                     Attomeys for Defendants
                                     Felix Sater.Daniel Ridloff.
                                     Babyrock Group, Inc., Global Habitat
                                     Solutions,Inc. andRRMl-DR. LLC
                           TABLEOFCONTENTS


PRELIMINARYSTATEMENT

STATEMENT OF THE FACTS

ARGUMENT

    l      THE AMENDED COMPLAINT, WHICH FAILS TO
           STATE viABLE CLAIMS AGAnqST THE MOvnqG
           DEFENDANTS, MUST BE DISMISSED AS A
           MATTER OFLAW

           A    The Standard For A Motion to Dismiss
                                                                              3
                Under FRCP 12(b)(6)

           B    The First Causeof Action for Unjust Enrichment
                Should Be Dismissed                                           4


                l      The Claim For Unjust Enrichment is Barred by the
                       Statuteof Limitations                                  5


                2      The Claim for Unjust EruichmentFails to State
                       a Claim as a Matter of Law                             8


           C    The Second Causeof Action for Money Had and Received
                Fails asa Matter of Law                                       10


           D    The Third Cause of Action for Fraud Should Be Dismissed       12


           E.   The Fourth Causeof Action for Conversion is Time
                Bancd and Should Be Dismissed                                 18


           F    The Fifth Causeof Action for Conspiracy Under
                                                                              19
                English Law Should Be Dismissed

                l      There is No Basis For the Application of English Law   19


                2      The Kazakh Entities Cannot ProsecuteAlleged
                       Criminal Activity Under U.S. Law                       21


                3      The Fifth Causeof Action is FaciallyDeficient          22


                                         i
             4.   The Claim Under English Law is Time Barred   24

CONCLUSION                                                     25




                                  ii
                                 TABLEOFAUTHO]UTIES

CASES

Achtman v. Kirby. Mclnemey & Squire, LLP,
      464 F.3d 328 (2d Cir. 2006)                                                    4


Ashcroft v. lcibal.
      556 U.S. 662, 129 S. Ct. 1937 (2009)                                         3-4

Atlantica Holdings v. SoverQlxnWealth Fund Samruk-Kazvna JSC,
       813 F.3d 98 (2d Cir. 2016)                                               20, 21

Bell Atl. Corp. v. Twomblv,
        550 U.S. 544, 127 S. Ct. 1955 (2007)                                       3,4

Boka v. Shafer.
       2016 WI. 3866593(S.D.N.Y. 2016)                                              14


Bullock v. CaesarsEntertainmentCern:,
       83 F.Supp.3d 420 (E.D.N.Y., 2015)                                            24


                                                          )




       637F.3d 1047(9'hCir. 2011)

City of New York v. Smokes-Spirits.com. ]nc.,
        541 F.3d 425 (2d Cir. 2008) certified questions answered
        12 N.Y.3d 616, 883 N.Y.S.2d 772, 9] 1N.E.2d 834(2009),
        rev'd and remanded on other grounds, 559 U.S. 1, 130 S.Ct. 983,
        175 1,.Ed.2d 943 (2010).                                                    13


Cohenv. BMW Investmf!!t&j:.l\,
                                                                                    11
       144 F.Supp.3d 492(S.D.N.Y.    2015)

Cohenv. Dunne.
       2017 WI. 4516820(S.D.N.Y. 2017)                                    5, 6, 8, 9. 10

Congregation Yetev Lev D'S@tmar.Inc. v. 26 Adar N.B Co
      192 A.D.2d 501, 596 N.Y.S.2d 435(2d Dep't 1993)

Cromer FinBDQeLtd. v. Berger,
      137 F.Supp.2d 452 (S.D.N.Y. 2001)                                              19




                                               111
FinanceOne Public Co. Ltd. v. Lehman Bros. Special Financing, Inc
      414 F.3d 325 (2d. Cir. 2005)                                     19


GannettOne, LLC v. Husch Blackwell. I,I,P,
     168 A.D.3d 579, 93 N.Y.S.3d 276(ls' Dep't 2019)                   17


Georgia Malone & Co. v. Ridder.
      19N.Y.3d 511, 973 N.E.2d 743, 950 N.Y.S.2d 333(2012)          9, 10

Golden Pac. Bancorp v: FQdDQpositIns. Corp.,
       273 F.3d 509 (2d Cir. 2001)

Grvnberav. Eni S.p.A.,
                                                                        5
      No. 06 Civ. 6495 (RI,C), 2007 WL 2584727 (S.D.N.Y. 2007)

                                                )




       85 A.D.3d 457, 924 N.Y.S.2d 376(ls' Dep't 2011)                 23


                                                           )




       27 F.rupp.3d 447 (S.D.N.Y. 2014)                              9, 10

Jet Star Enterprises, Ltd: Y. Soros,
       2006 WL 2270375, No. 05 Civ. 6585 (S.D.N.Y. 2006)             9, 10

                                       )




       722 Fed.Appx. 109 (Summary Order) (2d Cir. 2018)             21,22

                                            !




                                                                       19
        108 F.3d 1531 (2d Cir. 1997)

LQbQyitsv: Bassman,
                                                                       11
     992 N.Y.S.2d 316, 102 A.D.3d 1198(2d Dep't 2014)

Legion Lighting Co. Inc. v. Switzer 111rfl!!p,.!!!Q.
       171 A.D.2d 472, 567 N.Y.S.2d 52(ls' Dep't 1991                  23


Linda B::S:y. Richard D ,
       35 L.Ed.2d 536, 93 S.Ct. 1146, 410 U.S. 614(1973)            21-22

Mandarin Trading Ltd. v.Wildenstein,
        16 N.Y.3d 173, 944 N.E.2d 1104, 919 N.Y.S.2d 465(2011)       9, 17



                                                    lv
Manolov v. Borough of Manhattan CommuldvCollegQ
      952 F.rupp.2d 522(S.D.N.Y. 2013)

katana v. Merkin
      957 F.Supp.2d 473(S.D.N.Y. 2013)

Maya NY. LLC v. Haglgr,
      106A.D.3d 583, 965 N.Y.S.2d 475(1" Dep't 2013)                        18


Naaelberav. Meh,
      299 F.rupp.3d 409(S.D.N.Y. 2017)                                      16


New York Tile Wholesale Con). v                               ,
      153A.D.3d 1351,61N.Y.S.3d 136(2d Dep't 2017)                          16


Qb$tBld y: Thgn11)Q
                 Njton Analyzers,:U:C,
      168A.D.3d 1080,93 N.Y.S.3d338(2d Dep't 2019)                       18, 19

                                                                  3


       85 F.rupp.2d 282 (S.D.N.Y. 2000)                                     20


                                            !




      27 N.Y.3d 817, 59 N.E.3d 485, 37 N.Y.S.3d 750(2016)             13,14, 16

Powell v. Kopman,
       511F. rupp. 700(S.D.N.Y. 1981)                                       23


Reaiona[Economic Community Action Program:.]]lg.v:
Enlar,
       18N.Y.3d 474, N.Y.S.2d 25, 964 N.E.2d 396, 941(2012)                 12


R                                                ,
       378 F.rupp.3d 150, 2019 WI. 1433076(E.D.N.Y.   2019)                 14


RQ$QDbQrg
       v. Pillsbtl! vCQ:,
       718 F.rupp. 1146, 1150 (S.D.N.Y. 1989)                               20


Sackv. Low.
                                                                            20
      478 F.2d 360 (2d Cir. 1973)

s                                    ,
       291 F.3d 236 (2d Cir. 2002)



                                            V
Sperry v. CromDton Cori):,
       8 N.Y.3d 204, 863 N.E.2d 1012,831N.Y.S.2d 760(2007)                         8, 9

Testa Wall Systems. LLC v. Related Companies. L.P
       2018 WL 4360777(S.D.N.Y. 2018)                                            14, 16

United Statesv. Bonanno Organized Crime Family of La Cosa Nostra.
       879 F.2d 20 (2d Cir. 1989)                                                    4


Vigilant Ins. Co. of America v. Housing Authority of the City of EI Paso.Texo$
       87N.Y.2d 36, 637 N.Y.S.2d 342, 660 N.E.2d 1121(1995)                      18, 19

White Plains Coat & AD[QnCo.. Inc. v. Cintas Corp.,
       460 F.3d 281 (2d Cir. 2006)                                                  19



STATUTES

                                                                                    18
CPLR 21413])

TREATISES

5 CharlesA. Wright & Arthur R. Miller,
Federal Practice & Procedure $1217 (3d ed. 2010)
  MEMORANDUM OF LAW OF DEFENDANTS FELIX CATER, DANIEL RIDLOFF,
  BAYROCKGROUPINC.,GLOBALHABITAT SOLUT]ONS,INC. AND ]iRMl-DR
   LLC IN SUPPORTOF MOTION TO DISMISSTHE AMENDEDCOMPLAINT



       Defendants Felix cater ("cater"), Daniel Ridloff ("RidlofP '), Bayrock Group Inc.,

("Bayrock"), Global Habitat Solutions, Inc. ("GHS") and RRMl-DR LLC ("RRMl")

(collectively, the "Moving Defendants"), respectfully submit this Memorandum of Law in

support of their motion (the "Motion") to dismiss Plaintiffs' First Amended Complaint, dated

August 30, 2019 (the "Amended Complaint"), pursuant to Rule 12(b)(6) of the Federal Rules of

Civil Procedure(the "FRCP").



                               PRELIMINARY STATEMENT



       Despite being given a chance to cure the numerous pleading deficiencies contained in

their original Complaint, Plaintiffs City of Almaty, Kazakhstan("Almaty") and BTA Bank, JSC

("BTA," together with Almaty the "Kazakh Entities") have now filed a lengthy Amended

Complaint containing allegations largely against parties other than the Moving Defendants and

which allegations are still insufficient to stateviable claims against the Moving Defendants.

Specifically, the Amended Complaint allegesthat Mukhtar Ablyazov and his respective family

and afHliates (the "Ablyazov Entities") and Viktor and llyas Khrapunov and their respective

family and affiliates (the "Khapunov Entities"), allegedly stole millions of dollars from the

Kazakh Entities and committed other misdeeds. These claims have nothing to do with the

Moving Defendants. Indeed, providing the details of such claims against the Ablyazov Entities

and the Khrapunov Entities is nothing other than a sleazy tactic designed to taint the Moving

Defendants,by association, and somehow implicate them into a vast money laundering scheme.
And this time around, the Amended Complaint adds further allegations, which amount to nothing

other than a claim that the Moving Defendants are allegedly bad people too. The tactic will not

work, as even with the opportunity to amend, the new allegations cannot overcome a facially

defectiveand legally insufficient pleading.

       It is undisputed that the Moving Defendants had nothing to do with the Kazakh Entities

and that the Amended Complaint fails to allege any relationship whatsoever between the Kazakh

Entities and the Moving Defendants. Indeed, in responseto cater's recentmotion for a stay

pending appeal,which is subjzzdfce,Plaintiffs conceded that the Kazakh Entities had no

relationship whatsoever with the Moving Defendants at the time of the events alleged in the

Amended Complaint. Moreover, the claims belatedly assertedagainst the Moving Defendants

are basedon events which allegedly transpired some six or seven years ago. As we explain in

detail below, such claims (unjust enrichment, money had and received, fraud, conversion, and

unlawful conspiracy under English law), fail either because they are time barred or because they

are not viable claims as a matter of law.


       Accordingly, the AmendedComplaint, which addednothing to the original Complaint

other than numerous additional malicious and legally irrelevant attacks on the character of the

Moving Defendants,still fails to set forth any viable causesof action. This casecries out for

dismissalagainstthe Moving Defendants.



                                    STATEMENT OF FACTS

       Moving Defendants respectfully refer the Court to the accompanying Declaration of Jill

1.,evi,dated October 11, 2019 (the "Levi AfP '), and the Exhibit annexed thereto, for a full

recitation of the facts relevant to the Motion. In the interest of brevity, those facts shall not be




                                                  2
repeatedherein. All referencesto "Am. Cpr." shall be to the Amended Complaint attached to

the Levi Aff asExhibit A.I



                                          ARGUMENT

     THEAMENDED COMPLAINT, WHICH FAILS TO STATEVIABLE CLAIMS
                AGAINST THE MOVING DEFENDANTS,
                      MUST BE DISMISSED AS A MATTER OF LAW


A.     The Standard For A Motio&to Dismiss Under FRCP 12(b)(6)

       FRCP 8(a)(2) requires that a pleading stating a claim for relief must contain a "a short

and plain statement of the claim showing that the pleader is entitled to relief." To survive a Rule

12(b)(6) motion, such a pleading must contain sufficient factual matter, accepted as true, to

"state a claim to relief that is plausible on its face." Bell Atl. Corp. v. Twomtlly, 550 U.S. 544,

570, 127 S. Ct. 1955, 1974 (2007). In essence,a Rule 12(b)(6) motion to dismiss "tests the legal

sufHciencyof a plaintiff s claim for relief."

G1111gge,
       952 F.Supp.2d 522, 530-531 (S.D.N.Y. 2013). "While a complaint attacked by a Rule

12(b)(6) motion to dismiss does not need detailed factual allegations, a plaintiffs obligation to

provide the 'grounds' of his 'entitle]ment] to relief requires more than labels and conclusions,

anda formulaic recitation of a causeof action's elementswill not do." .]l.}bCg!!!blX,
                                                                                  550 U.S. at

545(internal citations omitted).

       "A court considering a motion to dismiss may begin by identifying allegations that,

becausethey are mere conclusions, are not entitled to the assumption of truth." :A$!!ClielLU




I The Moving Defendants have filed an unredacted copy of the Amended Complaint under seal.
To the extent that this Memorandum refers to any redactedportions of the Amended Complaint,
an unredacted Memorandum will also be filed under seal and the filed copy shall be
appropriatelyredacted.
                                                  3
!gl231,556 U.S. 662, 678, 129 S. Ct. 1937, 1940 (2009); See also, United Statesv: BQnanno

Qlganized Crime Family of in Cosa Nostra, 879 F.2d 20, 27 (2d Cir. 1989) (quoting 2A James

Wm. Moore ef a/., Moore's Federal Practice, q 12.07 (2d ed.1987)) ("Illegal conclusions,

deductions or opinions couched as factual allegations are not given a presumption of

truthfulness"). Accordingly, "lclonclusory allegationsor legal conclusionsmasquerading

as factual conclusions will not suffice to [defeat] a motion to dismiss." Achtman v. Kirbv-

Mclnerney & Squire, LLP, 464 F.3d 328, 337 (2d Cir. 2006) (citing Smith v. LocB] $11?!:B:T:

Pension Plop, 291 F.3d 236, 240 (2d Cir. 2002)).

       Further, "determining whether a complaint statesa plausible claim is context specific,

requiring the reviewing court to draw on its experience and common sense." :A$!!cr!!JILzlal2a!,

556 U.S. 662, 678, 129 S. Ct. 1937, 1940 (2009). While "the proper length and level of clarity

for a pleading cannot be defined with any great precision," Rule 8(a) has "been held to be

violated by a pleading that was needlesslylong, or a complaint that was highly repetitious, or

confused, or consisted of incomprehensib]e rambling." (]g!!bssQ:JUS. ex rel. v. GQPQ11B!

Dynamics C4 Systems, Inc., 637 F.3d 1047, 1059 (9'h Cir. 2011) citing 5 Charles A. Wright &

Arthur R. Miller, Federal Practice & Procedure $1217 (3d ed. 2010). Such a complaint fails to

"put the defendant]s] on notice as to the nature of the claim against [them] and the re]ief sought,"

preventing a defendant from adequately responding to the claims levelled against them.

Twombly, 550 U.S. at 574.

B.     The First Cause of Action for Unjust Enrichment Should Be Dismissed

       The Kazakh Entities' First Causeof Action for unjust enrichment is basedupon the

alleged receipt by the Moving Defendants of "stolen finds" from the Ablyazov Entities and the

Khrapunov Entities. As we explain in detail below, such claim must be dismissed for two

independentreasons: (1) the unjust enrichment claim is time barred, as the statute of limitations


                                                 4
for an unjust enrichment claim seeking monetary relief is three years, and according to the

Amended Complaint the claims accruedbetween six and seven years ago and (2) the allegations

in the AmendedComplaint fail to set forth a claim for unjust enrichmentas a matter of law,

becauseno relationship at all was alleged to exist between the Kazakh Entities and the Moving

Defendants during the time period set forth in the Amended Complaint.




       1. The Claim For I.JniustEnrichment is Barred by the Statute of Limitations

       "Under New York law, the statute of limitations for unjust enrichment is three years

when monetary relief is sought and six years when equitable relief is sought." Cohen v. Dunne,

2017 WL 4516820 at *3, 15 Civ. 3 155 (S.D.N.Y. 2017). "The three year statute of limitations

begins to run upon the occurrence of the wrongful act giving rise to the duty of restitution." !d:

(citations omitted). S@ Golden Pac. Bancorp v. Fed Deposit Ins. Corp., 273 F.3d 509, 520 (2d

Cir.2001)(quoting                                                                     192A.D.2d

501, 596 N.Y.S.2d 435, 437 (2d Dep't 1993)). Sgg al$Q,Matana v. Merkin. 957 F.rupp.2d 473,

494 (S.D.N.Y. 2013) ("Under New York law, the statute of limitations applicable to an unjust

enrichment claim dependson the nature of the substantive remedy plaintiff seeks....The

limitations period is six yearswhere plaintiff seeksan equitable remedy, but three years where

plaintiff seeksmonetary damages."); Grvnbera v. Eni S.o.A., No. 06 Civ. 6495(RLC), 2007 WL

2584727 at *3 (S.D.N.Y. 2007) ("New York courts have held that [unjust enrichment] claims are

governedby either a three-yearstatuteof limitations when monetaryrelief is sought or a six-year

statute of limitations when equitable relief is sought.").

       At bar, as shown in detail below, eachand every allegation in the First Causeof Action

reveals that the alleged occurrencesof the alleged wrongful actswhich give rise to the unjust




                                                  5
enrichment claim occurred well more than three years prior to the date this action was

commenced.Cohen, 2017 WL 4516820 at *3. The Amended Complaint alleges as follows

           "The single largest investment of the Stolen Funds by Sater and Ridloff was the Tri -
           County Mall Scheme,executed in mid-2013" (Am. Am. Cpr., IT191) and "Sater and
           Ridloff jointly received at least $20,000,000 in Stolen Funds from the Tri-County
           Mall Scheme...."(Am. Cpr., IT288(a))(Emphasis Supplied).

           The alleged "Stolen Funds" involved in the Tri-County Mall Scheme,were allegedly
           received in 2013. (Am. Cpr., UIT191-272) (Emphasis Supplied).

           Money was distributed "from RPM USA to pay for Sater's personal expenses"with
           such payments made from December 26, 2012 to November 4, 2013 (Am. Cpr., IT
           150 (a) to (e)).

           "On or about April 2013, 11yastransferred just over $300,000 from his sister's
           account to the escrow account of Jajan PLLC, a New York real estate law firm which
           reportedly handled the majority of purchasesin the Trump Soho development and
          workedcloselywith SaterandBayrockLLC" (Am. Cpr., TT
                                                            165),and"lslhortly
           afterwards . . . the conspiratorstransferredcloseto $3 million . . . to thesameescrow
           accountof JajanPLLC. . . " (Am. Cpr., IT166)(EmphasisSupplied)

          "Bayrock Inc. received, through wire transfers or checks, at least $3,797,202 in
          Stolen Funds" (Am. Cpr., IT288 (b)) in connection with the alleged Tri-County Mall
          Scheme over three dates in 2013, May 30, 2013 (Am. Cpr., IT233) August 30, 2013
          (Am. Cpr., IT258) and September 24, 2013 (Am. Cpr., qT259) (Emphasis Supplied);

          "Between 2012 and 2013, Sater, and/or Ridloff acting at Sater's direction, transferred
          hundreds of thousandsof dollars in Stolen Funds to GHS, Sater's wholly owned and
          controlled entity (Am. Cpr., IT144) and "GHS received at least 24 transfers of Stolen
          Funds, totaling at least $1,285,300.. ." (Am. Cpr., ll$ 145, 288 (c)) (Emphasis
          Supplied). All of such payments are alleged to have been made between March 19,
          2012 and July 29, 2013. (Am. Cpr., IT145 (a) through (w) (Emphasis Supplied).

          "On or about May 23, 2013.. .. theReal EstateLaw Fiml transferred$1,080,000in
           Stolen Funds at RidlofPs direction from the Real Estate Law Firm's escrow to an
          account at Capital One Bank in the name of Ferrari Holdings LLC" (Am. Cpr., IT
          230), and "the next day Ferrari transferred exactly half of the purported finders' fee,
          $540,000,to a JpmorganChaseaccountin thenameof RRMl-DR LLC" (Am. Cpr.,
          q1231). As a result,"RRMI receivedat least$540,000in StolenFunds.. ." (Am.
          Cpr., IT288 (e) (EmphasisSupplied).




                                               6
       In addition, the Amended Complaint alleges that "with Sater and RidlofPs knowing aid,

the conspiratorstransferred at least $7,274,047 in Stolen Funds into the United States through the

WHN Scheme"(Am. Cpr., IT140)in thefollowing amountsandon the following dates:


           "A wire transferof approximately
                                          $999,000.
                                                  .. on or aboutJune20,2012"(Am.
           Cpr., IT140 (a) (Emphasis Supplied);

           "A wire transferof $3,000,000.
                                       .. on or aboutJuly 20,2012"(Am. Cpr., IT140(b)
           (EmphasisSupplied);

           "A wiretransferof $1,274,147.08.
                                         .. on or about November7, 2012"(Am. Cpr., ll
           140 (c) (Emphasis Supplied);

           "A wiretransferof $1,000,000.
                                      .. on or aboutJanuary9, 2013"(Am. Cpr., IT140
           (d) (Emphasis Supplied);

           "A wire transferof$300,000.. . on or about February 28, 2013" (Am. Cpr., q1140
           (e) (Emphasis Supplied); and

           "A wiretransferof$700,000... on or about March 1,2013"(Am. Cpr., TT140(f))
           (EmphasisSupplied).


Although thesetransfers were not alleged to have been received by the Moving Defendants, the

Amended Complaint generally alleges, without any specifics, that "Sater, Ridloff. and other

conspirators" personally beneHlttedfrom these above transfers. (Am. Cpr., IT141);

       Further, none of the Moving Defendants are alleged to have received any of the funds

referencedin the so- called scheme to use a New York basedentity known as RPM USA to

purchase an interest in a payment card processing business named Creacard (Am. Cpr., SLIT
                                                                                        169-

181), but even if they had, the alleged transfers of funds in connection with this so-called

schemeall transpired in 2012 and 2013. See Am. Cpr., ITq171, 174 and 179.

       Finally, the SyracuseCenter Scheme is alleged to have been "fimded by $1,900,000

transferredon or about July 10, 2013. . . to the attomey escrow account of Moses & Singer LLP,

one of Sater's longtime law firms" (Am. Cpr., IT188) (emphasis added) and that "ltlhe transfer

                                                 7
and receipt of $1,900,000 in Stolen Funds. . . was a knowing violation of the Worldwide Freezing

Orders by Sated, Ridloff and their co-conspirators."   (Am. Cpr., IT 190).

          In sum, the allegations in the Amended Complaint make clear that all of the alleged

occurrencesupon which the Kazakh Entities base their claim for unjust enrichment occurred

between 2012 and 2013, roughly six to seven years prior to the date that the action was filed.2

It is equally clear that the Kazakh Entities are seeking "monetary relief ' in the return of the

alleged "Stolen Funds." Indeed, under well-established law in New York, a Plaintiff cannot seek

to extend the statute of limitations from three years to six years by repackaging a claim for

monetary relief as one for "equity" in order to avoid the shorter three-year limitations period.

"lilt is not appropriate to substitute unjust enrichment to avoid the statutory limitations on the

causeof action created by the Legislature." Sperry v:: (l;!i$111lptp!!
                                                                   11;glib,8 N.Y.3d 204, 215, 863

N.E.2d 1012, 1018, 831 N.Y.S.2d 760, 766 (2007).

          Accordingly, the unjust enrichment claim must be dismissed becauseit is clearly time

barred.

          2. The Cllaim for IJniust Enrichment Fails to State a Claim as a Matter of Law

          "Under New York law, the elements of unjust enrichment are (1) the other party was

enriched,(2) at the party's expense,and (3) that it is against equity and good conscience to

permit the other party to retain what is sought to be recovered." Cohen v. Dunne, 2017 WL




2it appearsthat the unjust enrichment claim is based solely on what the Amended Complaint
describesas the World Health Networks Scheme (Am. Cpr., lIlT120-154) and the Tri-County
Mall Scheme(Am. Cpr., lIlT 191-272). Regardless,as explained above, all of the other actions
alleged as to the other so- called schemes took place some six or seven years ago. Moreover, the
unjust enrichment claim also fails as to such other "schemes" for the reasonsdescribed in
Section B. 2 above and becausethere are no allegations, among other things, that any of the
Moving Defendants were enriched by any of the so-called transfers of funds involved in such
other schemes.See e.g. Cohen v. Dunne, 2017 WL 4516820 at *4 (S.D.N.Y. 2017), outlining the
elementsof an unjust enrichmentclaim.
                                                  8
45 16820 at *4 (S.D.N.Y. 2017) (citations omitted). However, " a plaintiff cannot succeedon an

unjust enrichment claim unless it hasa sufficiently close relationship with the other party. While

a plaintiff neednot be in privity with the defendantto statea claim for unjust enrichment,there

must exist a relationship or connection between the parties that is not too attenuated." !d.

"lPllaintiff must have had direct dealings or some sort of quasi-contractual relationship with

each defendant," in order to establish an unjust enrichment claim. Jet Star EnlQitpltj$Q$:
                                                                                        Lld: y:

SgliQS,2006 WL 2270375 at *5, No. 05 Civ. 6585 (S.D.N.Y. 2006). "Where plaintiff and

defendantsimply had no dealings with each other, their relationship is too attenuatedto support

an unjust enrichment claim."                                                                     , 27

F.Supp.3d447, 479 (S.D.N.Y. 2014) (internal quotations omitted).

       In sum, "the New York Court of Appeals has held that a relationship is too attenuated

where the parties simply had no dealings with each other, and the complaint did not allege that

the parties had any contact regarding the [subject] transaction." Cohen v. Dunne, 2017 WL

4516820 at *4 (S.D.N.Y. 2017). Sfg Spell!)c..)!:.Clip!!!plan,$!!pB (affirming dismissal by Court of

Appeals of unjust enrichment claim where the "connection between the [plaintiffs] and the

[defendants]is simply too attenuatedto support such a c]aim").3



3Subsequentto SpfliliX, the Court of Appeals issued its decision in Mandarin Tlipdipg Ltd: y:
Wildenstein, 16 N.Y.3d 173, 944 N.E.2d 1104, 919 N.Y.S.2d 465 (2011). In Mandarin, in
discussing the need for a relationship between the parties in order to state a claim for unjust
enrichment, the Court in dlcza referenced the need for a plaintiff to allege that a defendant had
"at least an awareness"of the plaintiff. Litigants thereafter seizedupon this dicta to expand the
applicability of unjust enrichment claims by referring to the "awareness" language in Mandarin.
However, following Mandarin, the New York Court of Appeals issuedits decision in Georgia
Malone & Co. v. Ridder, 19 N.Y.3d 511, 973 N.E.2d 743, 950 N.Y.S.2d 333 (2012), which
clarified the standard for pleading unjust enrichment claims under New York law and rejected an
expansionof unjust enrichment claims following the Mandarin case. In Georgia Malone, the
plaintiff argued that its "unjust eruichment claim should be allowed to proceed because
[Defendant] was aware that [Defendant] had usedthe materia]s . .. . [created by Plaintiff for its
own benefit and had not compensated[PlaintifH." However, the Court he]d that its prior dicta in
MB!!dana as to the need to have "at least an awarenessof the Plaintiff," "was intended to
                                                 9
       xt oar, tne .rxmenaeat,ompiaint is completely bereft ot any allegation whatsoever that

there was a/zy re/alla/zs/zfp af a// between the Kazakh Entities on the one hand, and any of

Moving Defendants, on the other hand, let alone a relationship that constitutes a "quasi-

contractualrelationship." SQQJet Star EnterDri$g$:.!:!d:suora. In fact, a full reading of the

Amended Complaint here readily reveals that "the parties simply had no dealings whatsoever

with eachother and the complaint did not allege that the parties had any contact regarding the

subject transaction." C1111fn,2017 WL 4516820at *4.

       Furthemlore, the Kazakh Entities' far-fetched allegations that the Moving Defendants

were in a conspiracywith other parties cannot,as a matter of New York Law, saveits deficient

unjust enrichment claim. "Even if a conspiracy between the [defendants] did exist, an a]]egation

of conspiracy would not eliminate plaintiffs requirement to plead the existence of some

relationship between the parties."                                                             l


27 F.Supp.3dat479-480.

       Accordingly, since the Amended Complaint fails to allege the existence of any

relationship between the Kazakh Entities and the Moving Defendants, let alone any relationship

concerning the alleged transfer of the funds alleged in the Amended Complaint, the Kazakh

Entities' unjust enrichment claims fails to state a claim as a matter of law and must be dismissed



c.

       In the Second Cause of Action, the Amended Complaint allegesthat all of the Moving

Defendants benefitted from the Stolen Funds belonging to the Kazakh Entities (Am. Cpr., IT299)



underscorethe complete lack of a relationship between the parties in that case." The Gggligl4
Malone Court then affimled the dismissal of the unjust enrichment claim, stating that ''in
particular, the complaint doesnot assertthat [Plaintifq and [Defendant] had any contact
regardingthe]subject] transaction."
                                                10
and that it would offend equity and good conscience to pemtit the Moving Defendants to retain

such funds. (Am. Cpr., ll 302). This claim for "money had and received" is not viable under

New York law.

       Under New York law, "ltlhe elements for money had and received are similar to the

elements of unjust enrichment: (1) defendant received money belonging to plaintiff; (2)

defendantbenefited from the receipt of money; and (3) under principles of equity and good

conscience, defendant should not be permitted to keep the money." C(}!!QQV. BMW !nyQ$t@QDt$

]l::!:, 144F.rupp.3d 492, 501 (S.D.N.Y.2015). "It allows plaintiff to recovermoneywhich has

come into the hands of the defendant impressed with a species of trust becauseunder the

circumstances
            it is againstgoodconsciencefor the defendantto keepthe money." !d.

       "Like unjust enrichment, a causeof action for money had and received is one of quasi

contract." Id. Accordingly. there must be some relationship between the Kazakh Entities and

the Moving Defendants that is not too attenuated,in order to establish a claim for money had and

received. Where, as here, the "amended complaint does not plead any relationship between

[plaintiff] and [defendant] whatsoever . . . the [plaintifq fai]s]s] to state a c]aim upon which re]ief

can be granted." (j:flhen v. BMW Investments L:P:, 668 Fed.Appx. 373, 374 (2d Cir. 2016)

(Summary Order) (affirming dismissal of claims for unjust enrichment and for money had and

received). Sfg, Lebovits v. Batsman, 992 N.Y.S.2d 316, 102 A.D.3d 1198 (2d Dep't 2014)

(affirming dismissal of claims for unjust enrichment and for moneys had and received).

Accordingly, for the same reasonsset forth in Section B.2 above, namely becausethere is no

relationship between the Kazakh Entities and the Moving Defendants, the claim for money had

and received fails to state a claim as a matter of law and should be dismissed against the Moving

Defendants.




                                                  11
       Finally, in addition to the SecondCause of Action failing to state a claim as matter of

New York law, to the extent that the Second Causeof Action for money had and received seeks

the recovery of monies which were allegedly transferred more than six years prior to the date that

Plaintiffs filed their initial complaint (March 25, 2019), all claims for the recovery of such

monies are barred by the applicable statute of limitations. Claims for money had and received

are generally governed by a six-year statute of limitations, measuredfrom the date that the

moneys are allegedly received by the Defendants. SgS]!99ional Economic Community Action

                                                                , 18N.Y.3d474,N.Y.S.2d25,964

N.E.2d 396, 941 (2012). Accordingly, all of Plaintiffs claims for money allegedly had and

received by any of the Moving Defendants prior to March 25, 2013, are barred by the applicable

statuteof limitations and must be dismissed as a matter of law.




D.     The Third Cause of Action for Fraud Should Be Dismissed

       As explainedin greaterdetail below, the Kazakh Entities havepleadeda claim for fraud

against Sater and Ridloff in the Third Cause of Action, predicated upon the submission of a

"false and misleading" Bid Packageto a third-party Real Estate Advisor (who had nothing to do

with the Kazakh Entities), which resulted in the Tri-County Mall Property being purchased with

Stolen Funds. (Am. Cpr., $1T312, 314). Simply stated, the allegations that allegedly false and

misleading statementswere submitted to a third party upon which such third party relied, do not

constitute fraud against the Kazakh Entities as a matter of law.

       It is well settledunderNew York law that "ltlhe elementsof a fraud causeof action

consist of "a misrepresentation or a material omission of fact which was false and known to be

false by the defendant,made for the purpose of inducing the other party to rely upon it,

justifiable reliance of the other party on the misrepresentation or material omission, and injury."

                                                 12
                                                  , 27 N.Y.3d 817, 827, 59 N.E.3d 485, 491, 37

N.Y.S.3d 750, 756 (2016). At bar, the Amended Complaint is utterly devoid of any allegation

that Sater and Ridloff made any misrepresentations to the Kazakh Entities or that the Kazakh

Entities relied on any such alleged misrepresentations. Instead, the fraud claim is predicated on

the allegations that Sater and Ridloff made misrepresentations to third parties which somehow

causedinjury to the Kazakh Entities.

       In Pasternack,suora, the Court considered the precise issue applicable at bar, which

question was certified by the Second Circuit. The New York Court of Appeals considered the

question of "whether a plaintiff may establish the reliance element of a fraud claim under New

York law by showing that a third party relied on a defendant's false statementsresulting in injury

to the plaintin." Pa$!gonads,27 N.Y.3d at 820. The answer to this question is "no." As stated in

Pasternack.


       Federal courts applying New York law and the Appellate Division Departments
       have come to varying conclusions as to whether a plaintiff may state a fraud
       claim, despite the absenceof reliance by the plaintiff on the alleged
       misrepresentations,where a non-plaintiff third party is alleged to have relied on
       the misrepresentations in a manner that caused injury to the plaintiff. The Second
       Circuit hasheld that "allegationsof third-party reliance. . . areinsufficientto
       make out a common law fraud claim under New York law. Pasternack.37
       N.Y.S.3d at 757, C!!j!!g (]itv of New York v. SmokQ$Spirits.com, Inc.. 541 F.3d
       425 (2d Cir. 2008), certified questions answered 12 N.Y.3d 616, 883 N.Y.S.2d
       772, 911 N.E.2d 834 (2009),                                       , 559 U.S. I,
       130 S.Ct. 983, 175 L.Ed.2d 943 (2010).


       The PasternackCourt held that "this Court has statedon a number of occasionsthat a

fraud claim requires the plaintiff to have relied upon a misrepresentation by a defendant to his or

her detriment. This is both consistent with other rules governing fraud claims [internal citations

omitted], and logical insofar as the tort of fraud is intended to protect a party from being induced

to act or refrain from acting based on false representations a situation which does not occur



                                                13
where, as here, the misrepresentationswere not communicated to, or relied on, by plaintiff. We,

therefore, decline to extend the reliance element of fraud to include a claim based on the

reliance of a third party, rather than the plaintin."       Pasternack, 27 N.Y.3d at 829 (emphasis

supplied).

        Indeed, the United States District Courts in New York have expressly followed the

precedentestablishedby Pasternack.Sgg,                                                                 ,

378 F.Supp.3d 150, 2019 WL 1433076, *10 (E.D.N.Y. 2019) (dismissing fraud claim "where, as

here, the relevant misrepresentationswere not communicated to, or relied on, by the plaintiff ');

                                                          , 2018 WL 4360777 at *4 (S.D.N.Y. 2018)

(dismissing laud claim "as the misrepresentation alleged in the complaint was not made to

plaintiff and a jorfforl plaintiff did not rely on it, the allegations in the complaint are facially

deficient to state a fraud claim"); Boka v. Shafer, 2016 WL 3866593 at *7 (S.D.N.Y. 2016)

(dismissing fraud claim based upon alleged reliance by third party causing injury to plaintiff.

       At bar, the Amended Complaint does not contain any allegations that Sater and/or Ridloff

communicated any misrepresentationsor made material omissions to the Kazakh Entities or that

they relied on any such misrepresentations. According to the Amended Complaint, not a single

misrepresentationwas made to, or relied upon, by the Kazakh Entities.4 in fact, the Kazakh

Entities have concededthat there was absolutely no relationship of any kind between the Kazakh

Entities and any of the Moving Defendants, and admitted in a Memorandum of Law submitted in

opposition to Sater's motion for a stay pending arbitration that "it is undisputed that the Kazakh




4The Third Causeof Action focuses only on alleged misrepresentationsrelated to the alleged
"Tri-County Mall Scheme," but since this Causeof Action incorporates by reference essentially
all of the allegations in the Amended Complaint related to other claim, we discusssuch
allegationsaswell.
                                                   14
Entities and their agentshad no interaction with Sater prior to the formation of the CAA." Sgg

Doc #91, p.16 (the "Plaintiffs Stay Opposition").5

       In fact, rather than alleging any communications at all between the Moving Defendants

and Plaintiffs, the Amended Complaint alleges that ALL of the misrepresentations were made to

third parties,and NOT to Plaintiffs

           The WHN scheme"was an act of fraud on the United StatesImmigration Authorities
           (Am. Cpr., ll 133) and "Sater and Ridloff knowingly misrepresented Kudrayashova's
           involvement in WHN [to U.S. immigration authorities] in order to secureher an
           investor visa which permitted her to remain in the United States(Am. Cpr., IT133);

           "Sated agreedto present LaMarca as the buyer, while knowing that LaMarca was
           simply a straw purchaserused to conceal llyas and Ablyazov's role in the transaction
           from French banking and regulatory authorities." (Am. Cpr., IT177);

           "Ridloff. on behalf of TCMI and at Sater's direction, submitted by e-mail a bid
           package for the purchase of the Note to the Real Estate Advisor (the 'Bid Package')."
           (Am.Cpr.,lr 202);

           "The Bid Packagewas materially false and misleading in multiple respects
           (Cpr, IT 203);

           "The Real Estate Advisor relied on the Bid Packagein critical respects." (Am
           Cpr., IT205) (EmphasisSupplied);

           "Sater and Ridloff also submitted false documents to the law firm representing TCMI
           in theTri-Countydeal(the"RealEstateLawFirm')." (Am. Cpr., $ 220);

           "Ridloff. at Safer's direction, provided copies of the sameBid Package. to the Real
           Estate Law Firm." (Am. Cpr., ll 221);

           "The Real Estate Law Firm would not have accepted the wire transfers from Telford
           or RPM USA to fund the Tri-County Deal if the conspiratorshad disclosedthe true
           nature of the Stolen Funds." (Am. Cpr., IT228);

           "It was Ridloff who personally communicated with the Real Estate Advisor and
           submitted
                   TCMI'sbid." (Am.Cpr. IT237);



; The "CAA" refers to a Confidential Assistance Agreement executed by Litco LLC, a company
wholly owned by Sater and the Plaintiffs, among others, in 2015, years after the events alleged in
the Complaint, which CAA is the subject of Sater's motion for a stay pending arbitration.
                                               15
           "Ridloff. at Sater's direction, caused the false and misleading Bid Packageto be sent
           to the Real Estate Advisor." (Am. Cpr., IT310);

           "The Real Estate Advisor relied on the fraudulent Bid Package" (Am CPr., qT314)
           (EmphasisSupplied);

           "Plaintiffs were damaged as a result of this fraudulent Bid Package,as the Real Estate
           Advisor would not have selected TCMI's bid had the Bid Packagetruthfully
           disclosed involvement of the Stolen Funds, and at least $30,800,045 would not have
           been transferred in violation of the Worldwide Freezing Orders." (Am. Cpr., IT316).


       As shown above, since all of the alleged misrepresentationswere made to third parties,

and none of the alleged misrepresentationswere made to or relied upon by the Kazakh Entities,

and the Plaintiffs have conceded that the Kazakh entities and their agents had no interactions of

any kind with Defendants (see Doc # 91 supra), "the allegations in the Complaint are facially

deficient to state a fraud claim." .!.galaWall Systems, supra. It is black letter law that

"allegationsof third-party reliance     are insufficient to make out a common law fraud claim

under New York law." E4$!gli!!agk,27 N.Y.3d at 827. 6



6 The Kazakh Entities may try to argue that its fraud claim should survive under the "conduit"
exception recognized in Pasternack,where a "third party acted as a conduit to relay the false
statementto plaintiff, who then relied on the misrepresentation to his detriment." Pasternack, 27
N.Y.3d at 828. Thus, "lulnder New York law, a plaintiff may state a claim for fraudulent
misrepresentationmade to a third party if he alleges that he relied to his detriment on the
defendant's misrepresentation and that defendant intended the misrepresentation to be conveyed
to him." :Nagejlzglig.x:.Mfb, 299 F.Supp.3d 409 (S.D.N.Y. 2017). However, any such argument
is fatally flawed here for at least three reasons: (1) The Kazakh Entities have not alleged that
Suter and Ridloff imre/zdedthe misrepresentationsto be communicated to the Kazakh Entities by
a third party; (2) The Amended Complaint does not allege that any misrepresentationswere
acfua//y communicated to the Kazakh Entities by a third party; and (3) The Kazakh Entities have
not alleged that they relied on any such alleged misrepresentations. In fact, Plaintiffs allege that
cater and Ridloff intended that the infomiation it provided to third parties would not be
communicated to the Kazakh Entities, by alleging that the communications were designed "not
to arousethe suspicions of the Kazakh Entities or a class of personsincluding them." (Am.
Cpr., IT315). Accordingly, the "conduit" exception to the rule set forth in Pasternackis
inapplicable to the case at bar. Sgg,                                                    o Rear
ellIE:, 153A.D.3d 1351,61 N.Y.S.3d 136(2d Dep't 2017)(affirming dismissalof laud claim
where "there is no allegation that the [third party] acted as a conduit to re]ay the a]]eged
misrepresentation
               tolplaintifH").
                                                 16
       Finally, to the extent that Plaintiffs may argue that they have stated a claim for fraudulent

concealmentor fraudulent omission, such claim also fails as a matter of law. "A cause of action

for fraudulent concealment, requires, in addition to the four foregoing elements (of fraudulent

misrepresentation),an allegation that the defendant had a duty to disclose material information

and that it failed to do so." Mandarin Trading Ltd. v. Wildenstein, 16 N.Y.3d 173, 179, 944

N.E.2d 1104, 1108, 919 N.Y.S.2d 465, 469 (2011) (citations omitted) (dismissing claim for

fraudulent concealment where "the complaint fails to allege that [defendant] owed a fiduciary

duty to [plaintifH"). Under New York ]aw, a "comp]aint fai]s to state a c]aim for fraudu]ent

omission or concealment, [where] it fails to allege that defendants had a duty to disclose material

information to Plaintiffs." Gansett One, LLC v. Husch Blgi!;kWpll: L:!::P,168 A.D.3d 579, 93

N.Y.S.3d 276, 278 (ls' Dep't 2019) (dismissing claim for h'audulent concealment). Here,

Plaintiffs have failed to allege that any of the Defendants had a duty to disclose anything to any

of the Plaintiffs. On the contrary, PlaintiHs have not even alleged any relationship at all between

Plaintiffs and Defendants and have admitted that they had no interaction at all with Moving

Defendants. (Docket No. 91, p. 16).7




7Plaintiffs made a feeble attempt at establishing a relationship between Sater and the PlaintiHs
by adding an allegation in the Amended Complaint that "Sater had been in communication with
an investigatory firm since early 2015" and "had been in communication with [Boies Schiller
Flexner] conceming Triadou's investments since late 2016." (Am. Cpr., IT271). However, such
general and wholly conclusory allegations fall far short of alleging that cater, or any of the other
Moving Defendants, had a specific duty (fiduciary or otherwise) to disclose anything to Plaintiffs
at any time, as necessaryto successfully allege a claim for fraudulent omission or fraudulent
concealmentunder New York law. Sfg Mandarin, s!!Ella-;Gap$flLQIK, $!!Ella. Accordingly, any
claim that any of the Moving Defendants allegedly took actions to avoid detection or failed to
disclosealleged wrongdoing, (i.e Am. Cpr., IT269- "Sater actively concealed from the Kazakh
Entities the fact that Sater and Ridloff had received Stolen Funds until March 2017"), fails to
statea claim, as there was no duty owed by cater or RidloH to make any disclosuresand
Plaintiffs concede that they had no interaction with Sater and Ridloff.
                                                17
          Accordingly, for all of the foregoing reasons,the Third Causeof Action for Fraud against

cater andRidloff should be dismissed.



E.        The Fourth Causeof Action for Conversionis Time Barred and
          Should Be Dismissed


          The Fourth Cause of Action alleges a claim for conversion against Sater and Ridloff

basedupon the a]]egation that they "exercised dominion and control over funds rightfully

belonging to the City of Almaty and BTA Bank," (Am. Cpr., $ 324) and that "ltlhrough the Tri-

County Settlement, Sater and Ridloff reportedly obtained at least $20,000,000 in Stolen Funds

     " (Am. Cpr., IT 325).

         Under New York law, "]a] cause of action alleging conversion is subject to a three year

limitations period (See CPLR 21413]). Accrual runs 6'om the date the conversion takes place. ..

and not Hom discovery or the exercise of diligence to discover." Ql2$!!body:.!.!Kmlo Niton

Analvzers, LLC, 168 A.D.3d 1080, 1083, 93 N.Y.S.3d 338, 341 (2d Dep't 2019) (affirming

dismissal of conversion causeof action as time barred), f!!!!!g Vigilant Ins. Co. of America v

                                                  , 87 N.Y.2d 36, 44-45, 637 N.Y.S.2d 342, 660

N.E.2d 1121 (1995). Spg Nava NY, LLC v. Hauler, 106 A.D.3d 583, 965 N.Y.S.2d 475 (ls'

Dep't 2013) (affirming dismissal of cause of action where "the conversion claim is untimely as it

was brought more than three years after the cause of action accrued).

         At bar, all of the allegations in the Amended Complaint allege that the "Stolen Funds"

were transferred into the United States and invested in the various investments during 2012 and

2013. (Seee.g. Am. Cpr., ITl1140, 144, 145, 157, 159, 165, 166, 171, 174, 179, 188, lgl, 222,

227, 230, 233, 248 and 264). It is beyond dispute that the Fourth Cause of Action for conversion

accrued between six and seven years ago, well beyond the three year statute of limitations


                                                 18
applicable to conversion claims under New York law. lylg11ald,$ypra; Obstfeld, supra; Maya

N11,supra. Accordingly, the Fourth Cause of Action for Conversion should be dismissed.



F.

        Plaintiffs Fifth Causeof Action for 'Unlawful Means Conspiracy' under English Law is

completely without merit and should be dismissed. In an obvious attempt to do an end run

aroundapplicable New York law, under which the Kazakh Entities have no viable claims, the

Kazakh Entities now attempt to concoct a claim under English law, despite the indisputable fact

that neither Sater nor Ridloff are alleged to have, or ever had, any contacts whatsoever with the

English forum or that they are subject to the orders which the Kazakh Entities allege have been

issuedby the English courts. The Fifth Causeof Action is plainly without any merit and fails to

stateany cognizable claims against Sater and Ridloff.

        1.                                        anon of English Law

       In determining which jurisdiction's law to apply "New York courts have adopted a

flexible choiceof law approachand 'seekto applythe law of thejurisdiction with the most

significant interest in, or relationship to, the dispute.'"

Cintas Coro., 460 F.3d 281, 284 (2d Cir. 2006) citing

CQ:, 108 F.3d 1531, 1539 (2d Cir. 1997). The interest analysis is "flexible" and seeks"to give

controlling effect to the law of the jurisdiction which, because of its relationship or contact with

the occurrence of the parties, has the greatest concern with the specific issue raised in the

litigation."                                                                        , 414F.3d325,

337 (2d. Cir. 2005) (citation and internal quotation marks omitted). The significant contacts are

generally the parties' domiciled and the locus of the tort.                                 , 137

F.Supp.2d452(S.D.N.Y. 2001).

                                                    19
       The Second Circuit has held that "]a] tort's locus    also known as the Zoclfsde/fcr!, or

'place of wrong '   is the place 'where the last event necessaryto make an actor liable for an

allegedtort takesplace.'"                                                                           ,

813 F.3d 98, 109 (2d Cir. 2016) citing to Restatement of Conflict of Laws $ 377 (1934).

       The Second Circuit has stated further that, "lslince a tort action traditionally has not been

viewed as complete until the plaintiff suffers injury or loss," the causeof action has generally

"been considered to arise at the place where this damage was sustained." :A!!a!!!!fa..!!gld!!!g$, 813

F.3d at 109. Thus, a detemiination that a tort's locus is the United States is, in eject, often a

determinationthat the plaintiff has been injured in this country by the defendant'stortious

actions meaning that those actions caused a "direct effect" (the plaintiffs injury) in this

country. Atlantica Holdings, 813 F.3d at 109.

       In particular, for claims based on fraud, a court's "paramount" concem is the locus of the

fraud, that is, "'the place where the injury was inflicted,' as opposedto the place where the

fraudulent act originated." Rosenbergv. Pillsbury Co., 718 F.Supp. 1146, 1150 (S.D.N.Y.

1989) (citing Sack v. Low, 478 F.2d 360, 365--66 (2d Cir. 1973) (interpreting New York

law)). The place in which the injury is deemedto have occurred "is usually where the plaintiff is

located."                                                                      ,85 F.Supp.2d
                                                                                           282,
292 (S.D.N.Y. 2000).

       At bar, according to the allegations in the Amended Complaint, it is clear that none of the

alleged acts taken by Sater and Ridloff took place in England. It is also equally clear that neither

the "haudulent act originated," nor the "place where the injury was inflicted," nor "the place

where the damage was sustained" by Plaintiffs, was in England. :A!!a!!!!g.!i!!!d!!!g$ suora.;

Rosenberg,suora.; Qdx$$gx.Bg..(IL:g!!dplD,
                                        $1112B.
                                              And it is beyond dispute that the domicile

and/or location of Plaintiffs is not in England. Simply put, under the New York conflicts of laws

                                                 20
analysis, the Amended Complaint is completely devoid of any allegations which would support

the application of English law to the "unlawful means conspiracy" claim alleged in the Fifth

Causeof Action. Accordingly, there is no basis for this Court to apply the laws of England, and

even if the Court were to apply such law, as explained below, the claim for 'Conspiracy Under

English Law" cannot be sustainedas a matter of law.

       2. The Kazakh Entities Cannot ProsecuteAlleged Criminal Activity
          Under IJ.S.Law

       The Kazakh Entities' Fish Causeof Action is predicated on their baselessassertion that

they supposedly have standing to "to hold the Defendants responsible for their illegal conduct in

the United Statesin violation of U.S. law" (Am. Cpr., IT286) and that cater and Ridloff

allegedly "violate]d] numerous U.S. federal criminal laws" (Am. Cpr., IT341). Indeed, the

Kazakh Entities go to great lengths to cite to a multitude of criminal statutesthey claim Sater and

Ridloff violated (Am. Cpr., lilt 341-354). However, the Kazakh Entities "identify no statutory

basisfor a private right of action under the alleged criminal statutes." Jonesv. Connecticut

Suoerior Court, 722 Fed.Appx. 109, 110 (Summary Order) (2d Cir. 2018) (affirming dismissal of

private causeof action based, in part, on alleged violation of criminal statute). It is well

establishedlaw in this country that there is "no private action under criminal statutesabsent clear

statutory basisfor such inference." !d. (citations omitted). 8 "In American jurisprudence, at

least, a private citizen lacks a judicially cognizable interest in the prosecution or nonprosecution




8 Noneof thecriminal statutescitedby the KazakhEntities in the Fifth Causeof Action in the
Amended Complaint create a private right of action that can be assertedin a civil proceeding by
private citizens. SW, 18 U.S.C. $1343 (Am. Cpr., IT342); 18 U.S.C. $1349 (Am. Cpr., IT343);
18 U.S.C. $371 (Am. Cpr., lr 346); 18 u.S.C. $1546 (Am. Cpr., IT347); 18 U.S.C. $1956 (Am.
Cpr., $ 349);18 U.S.C. $1957(Am. Cpr., IT351) and 18 U.S.C. $1956(c)(Am. Cpr., qnT351-

                                                 21
of another." Linda R.S. v. Richard D:, 35 L.Ed.2d 536, 93 S.Ct. 1146, 1150, 410 U.S. 614, 619

(1973)

         Accordingly, since the Kazakh Entities have not alleged any basisfor asserting a private

right of action basedupon the alleged violation by Sater and Ridloff of the criminal statutes cited

in the Amended Complaint, it is clear that these allegations cannot form the basis for any claims

against Sater and Ridloff. These allegations are nothing more than a cheap and transparent ploy

by the Kazakh Entities to slander and malign Sater and Ridloff.

         Furthermore, the Amended Complaint does not allege that any criminal proceedings have

ever been commenced against Sater or Ridloff in connection with the allegations in the Amended

Complaint (they haven't been), and certainly does not allege that either of Sater or Ridloff have

been found guilty of violating any of the alleged criminal statutes or been convicted of any of the

crimes alleged by the Kazakh Entities in the Amended Complaint. Neither the Kazakh Entities

/zor z/lair cou/zse/,who are effectively private citizens, are empowered to prosecute a criminal

proceeding on behalf of the IJnited States Government or any other governmental authority. $gg,

:lQ!!g$, $!!pl14;   Linda B:S:, $!!pl4.

         The sheergall of the Kazakh Entities and their counsel to suggestthat they are somehow

empowered to prosecute and obtain a criminal conviction of Sater and Ridloff on behalf of the

United StatesGovernment is offensive and presumptuous. Since the Kazakh Entities cannot

prosecuteor convict Suter and Ridloff which, by their own Amended Complaint is a predicate

for liability under the alleged English tort of "conspiracy," the Fifth Causeof Action also fails as

a matter of law and should be dismissed.

         3. 1'heFifth Cause of Action l$ Facially Deficient

         The Amended Complaint is completely devoid of any allegations from which this Court

could conclude that the alleged orders of a foreign court in proceedings as to which cater and

                                                22
Ridloff were admittedly not parties, are somehow binding on Sater and Ridloff. The Kazakh

Entities make a passing reference to a provision of an alleged order issuedby a court in England

(the "English Court") that "lilt is a contempt of court for any person notified of this Order

knowingly to assistin or pemlit a breachof this Order. Any persondoing so may be imprisoned,

fined or have their assetsseized." (Am. Cpr., IT40). However, the Amended Complaint

conspicuously fails to allege (i) that Sater and Ridloff were wer servedwith a copy of this

alleged order, or notified of such order, and certainly not prior to the events of 2012 and 2013

alleged in the Amended Complaint, or (ii) that any proceeding was ever commenced before the

English Court to find Sater and Ridloff in "contempt" of such order.

        Simply put, there is no allegation that the English Court has determinedthat Sater and

Ridloff violated any such order or were in contempt of the English Court or had engaged in any

other "unlawful activity" necessaryto establish any liability under the alleged English tort of

conspiracy. As explained above, English Law does not apply and there can be no liability of

SatedandRidloff for "unlawful meansconspiracy." And, even if English law could apply, the

Amended Complaint fails to allege the elements which are a predicate for liability under the

allegedorders.

        In sum, the Kazakh Entities have obviously asserteda claim under English law because

none of their other claims are viable under New York law. The Kazakh Entities are grasping at

straws to create causesof action against Sater and Ridloff where no such causesof action exist.9




9We also note that there is no viable claim under New York Law for conspiracy. See !::gglQD
Lighting Co. Inc. v. Switzer Group, Inc. 171 A.D.2d 472, 567 N.Y.S.2d 52 (lst Dep't 1991
(holdingthat "civil conspiracycausesof actionarenot cognizableunderNew York law."
(citations omitted).   See also, Powell v. Konman. 511 F. Supp. 700, 704 (S.D.N.Y. 1981) ("in
New York thereis no substantivetort of civil conspiracy"). Thus,"lwlhile a plaintiff may
allege,in a claim of fraud or othertort, thatpartiesconspired,theconspiracyto commit fraud or
tort is not, of itself. a causeof action." !!gQJlfDgJ=.y:Q!!.ifk.Herrington
                                                                        & SutcliHeLLP. 85
A.D.3d 457, 458, 924 N.Y.S.2d 376, 377 (lst Dep't 2011).
                                                23
The Court should firmly reject the Kazakh Entities' desperateattempts to concoct claims against

Sater and Ridloff, which claims are not legally viable. The Fifth Cause of Action for Conspiracy

Under English Law should be dismissed.



        4. The Claim Under English Law is Time Barred.

        Although as indicated above, there is no claim under English Law, among other things,

becauseEnglish Law does not apply,to if a claim under English Law can be stated, which Sater

and Ridloff dispute, to the extent that such claim relates to actions taken prior to six years from

the date this action was commenced,the claim is time barred. Under England's Limitation Act of

1980 (2) (1980, Ch 58), claims grounded in tort are governed by a six year limitation. Here, the

Amended Complaint alleges that Sater 'joined the conspiracy no later than early 2012" and

Ridloff "no later than June, 2012" (Am. Cpr., SLIT
                                                336, 337). Accordingly, since the conspiracy is

alleged to have been entered into more than six years prior to the commencementof the action,

any such claim under English law, is time barred.




-' Furthermore, in caseswhere a conflict exists between the law of two different jurisdictions,
"when the tortfeasors conduct occurred in the stateof his domicile and that state does not cast
him in liability for that conduct,he should not be held liable by reasonof the fact that liability
would be imposed on him under the tort law of the state of the victim's domicile." Bullock v.
CaesarsEntertainment Coro., 83 F.Supp.3d 420, 423 (E.D.N.Y., 2015). Here, the fact that
Defendantscannotbe held liable for "conspiracy" underNew York law, meansthat Plaintiffs
cannot elect the law of England to salvage a conspiracy claim which is not viable in New York
                                                 24
                                         CONCLUSION


       For all of the foregoing reasons,and those set forth in the accompanying Levi Mf, we

respectfully requestthat the Motion be granted in its entirety, together with such other relief as

the Court deemsjust and proper, including an award to the Moving Defendantsof costs and

expenses.

Dated: New York, New York
       October 11, 2019

                                                     TODD&LEVI,LLP

                                                     B-y\lsIJiljLglti
                                                        JilILevi
                                                        David Rosenberg
                                                     444 Madison Avenue, Suite 1202
                                                     New York, New York 10022
                                                     Tel: (212)308-7400

                                                     Attorneys for Defendants
                                                     Felix Sater,Daniel Ridloff, Bayrock Group
                                                     Inc.,GlobalHabitatSolutions,Inc. and
                                                     RRMl-DR LLC
